                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

United States of America                   )      Cr. No. 6:19-mj-126-CRI-1
                                           )
              v.                           )                ORDER
                                           )
Katrina Marie Aliff                        )
                                           )

              On September 10, 2019, the defendant appeared before this Court for an

initial appearance on a complaint.       The government moved for detention, and the

defendant, through counsel, requested a preliminary hearing and a detention hearing. On

September 12, 2019, counsel appeared before the court and advised that the defendant

was in need of physical and mental health care, and moved that the court order such care

be provided by the government, and that a mental health evaluation be conducted. The

Court grants the defendant’s request for a mental health (psychiatric or psychological)

evaluation pursuant to Title 18, United States Code, Sections 4241, 4242 and 4247(b) and

(c).

              Pursuant to Title 18, United States Code, Section 3161(h)(1)(A), such time

as is taken up by the examination may be properly deemed excludable under the Speedy

Trial Act.

              IT IS THEREFORE ORDERED:

              (a)     That the defendant be committed to a federal facility for such

reasonable period of time as is necessary for the conduct of such examinations as are

herein requested, such period not to exceed forty-five (45) days from the date of admission

to the designated facility without further order of the court.

              (b)     That the United States Marshal is hereby authorized to transport the

defendant, Katrina Marie Aliff, to such federal facility.
              (c)    That such psychiatric or psychological examination referred to herein

be for the purpose of (1) determining whether or not, at the time of the criminal conduct

alleged in the complaint in this case, the defendant, as a result of a severe mental disease

or defect, was unable to appreciate the nature and quality or the wrongfulness of her acts;

and (2) determining whether or not the defendant is presently suffering from a mental

disease or defect rendering her mentally incompetent to the extent that she is unable to

understand the nature and consequences of the proceedings against her or to assist

properly in her defense.

              (d)    That the examinations be conducted by a licensed or certified

psychiatrist or psychologist as required by Title 18, United States Code, Section 4247(b).

              (e)    That upon completion of the examinations as herein requested, the

examiner(s) prepare a full report, such report to include all of the following as required by

Title 18, United States Code, Section 4247(c):

                     (1)    The defendant's history and present symptoms;

                     (2)   a description of the psychiatric, psychological, and medical tests

                           that were employed and their results;

                     (3)   the examiners' findings; and

                     (4)   the examiners' opinion as to diagnosis, prognosis, whether the

defendant is suffering from a mental disease or defect rendering her mentally incompetent

to understand the nature and consequences of the proceedings against her or to assist

properly in her defense, and whether the person was insane at the time of the offense

charged, using as a definition of insanity the standards set out in paragraph (a).

             (f)    That the report herein requested be transmitted by electronic mail to the

court at filingdocs_ecf_gren@scd.uscourts.gov and copies provided to James Loggins,

defense counsel, at the Federal Public Defender’s Office, 75 Beattie Place, Suite 950,

                                             2
Greenville, South Carolina 29601 (tel. 864-235-8714) and to Carrie Fisher-Sherrard,

Assistant United States Attorney, 55 Beattie Place, Suite 700, Greenville, SC 29601 (tel.

864-282-2100), as provided in Title 18, United States Code, Section 4247(c).

      That the time for the examinations herein requested be excluded time in accordance

with Title 18, United States Code, Section 3161(h)(1)(A).

             IT IS SO ORDERED.



                                         s/ Kevin F. McDonald
                                         United States Magistrate Judge

September 12, 2019
Greenville, South Carolina




                                            3
